Notice of Allowability
The present application, filed on or after December 29, 2017, is being examined under the first inventor to file provisions of the AIA .   Claims 1-20 were examined in a Non-Final on 1/28/2020 and in a Final on 5/28/2020 in response to Applicant’s amendments and arguments dated 4/28/2020. A second Non-Final office action was mailed on 4/15/2021 in response to a request for continued examination under 37 CFR 1.114.
This Notice of Allowability is in response to Applicants submission on 7/12/2021 with a further amendment according to the Examiners Amendment as below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1. 	(Currently Amended) A plasma reactor comprising:
a chamber body having a floor, side walls and a ceiling defining an interior space that
provides a plasma chamber;
a process gas distribution system on the ceiling of the chamber to deliver a processing gas
to the plasma chamber, the process gas distribution system including a conductive first gas
distribution plate having a first plurality of gas injection orifices and a plurality of apertures, a
first plate first process gas plenum overlying the gas distribution plate and defining a first
process gas plenum there between, and a first process gas supply conduit coupled to the first

a work piece support to hold a work piece; and
an antenna array comprising a plurality of monopole antennas, each monopole antenna
comprising an elongated rod extending from above a top of the conductive first gas distribution
plate the ceiling perpendicular to the conductive first gas distribution plate toward the work piece
support through a respective aperture of the plurality of apertures in the conductive first gas
distribution plate and past a portion of the conductive first gas distribution plate bounding the
respective aperture through which the monopole antenna extends and partially into the plasma
chamber, wherein each monopole antenna of the plurality of monopole antennas is surrounded
by an insulative sheath that extends from the conductive first gas distribution plate to a tip of the
monopole antenna to cover an end portion including the tip of the monopole antenna, and
wherein each monopole antenna comprises a tapered end portion extending into the plasma
chamber.

2. (Currently Amended) The plasma reactor of claim 1, wherein the first plurality of
gas injection orifices are positioned in portions of the first gas distribution plate that separate the
monopole antennas.

3. (Currently Amended) The plasma reactor of claim 1, wherein the process gas
distribution system comprises first plate serves as a gas plenum plate and contacts the first gas
distribution plate and has having a recess on a surface thereof that faces the first gas distribution
plate, the recess providing the first process gas plenum.



5. (Currently Amended) The plasma reactor of claim [[4]] 3, wherein the recess
includes a plurality of recesses and the plurality of monopole antennas extend through non recessed regions of the gas plenum plate between the recesses.
6. (Currently Amended) The plasma reactor of claim [[4]] 3, wherein each
monopole antenna is surrounded by a respective portion of the recess.

7. (Currently Amended) The plasma reactor of claim 1, comprising 3, wherein the
first plate further serves as a second gas distribution plate having a second plurality of gas
injection orifices and has a plurality of passages there through that couple to a third second
plurality of gas injection orifices in the first gas distribution plate, the plasma reactor further
comprising a second plate overlying the first plate and providing a second process gas plenum
there between overlying the second gas distribution plate, and a second process gas supply
conduit coupled to the second process gas plenum.

8. (Original) The plasma reactor of claim 7, wherein the plurality of monopole
antennas extend through the first gas distribution plate and the second gas distribution plate.

9. (Original) The plasma reactor of claim 1, wherein the plurality of monopole
antennas are arranged in a hexagonal pattern.

10. (Currently Amended) The plasma reactor of claim 9, wherein the first plurality of


11. (Original) The plasma reactor of claim 1, comprising an AC power source
configured to apply microwave or RF power to the plurality of monopole antennas so as to
generate plasma in the plasma chamber.

12. (Original) The plasma reactor of claim 1, wherein the plurality of monopole
antennas extend in parallel into the plasma chamber.

13-20. (Cancelled)

Authorization for this examiner’s amendment was given in an interview with Attorney David J Goren on 8/25/2021.

Double Patenting
Since the claims are subject to double patenting rejection with respect to issued patent 10431427, Applicant has submitted a terminal disclaimer. It is recorded in the system

Allowable Subject Matter

Claims 1-3 and 5-12 are allowed.

The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716